Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 1 of 23 PageID# 81




                      Exhibit A
              Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 2 of 23 PageID# 82

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                       Memo.     Date
Number                                Title of Information Obtained
                                                                                                       Number   Accessed
  1      Connect Platform                                                                               N/A     3/18/2020
         OFCCP Grants Temporary Waiver of Written AAP Requirement for California Wildfire Relief
  2      Contracts                                                                                     18-246   3/18/2020
  3      EEAC’s “AAP Tune-Up” Series: EEAC’s Guide to Reviewing Your EEO-1 Categories                  16-163   3/10/2020
  4      “OFCCP Compliance Primer” Series: The “Job Group Analysis”                                    16-105   3/10/2020
         EEO-1 Update: EEOC Gets Court Permission To Close “Component 2” Filing Deadline for 2017-
         2018 Data, Effective February 14; 2019 Reporting Requirements for “Component 1” Data Remain
  5      On Hold Until EEOC Takes Further Action                                                       20-034   3/10/2020
         Factors To Consider When Thinking About Supplementing Applicant Pools With More Diverse
  6      Candidates                                                                                    12-074   3/6/2020
         Practicing Affirmative Action Within the Law — An Employer’s Guide To Navigating the
  7      Continuously Evolving Legal Environment                                                       08-095   3/6/2020
         Affirmative Action Post- Ricci : The Impact of the Supreme Court’s Reverse Discrimination
  8      Ruling in Ricci v. DeStefano                                                                  09-228   3/6/2020
         Winning or Losing a Discrimination Lawsuit Hinges on Whether Parties Meet Their Burden of
  9      Proof; EEAC’s New Matrix Maps Out the Basics                                                  05-278   3/2/2020
         EEAC’s Guide To Preparing an Effective Response to OFCCP Allegations of Systemic
  10     Discrimination                                                                                08-075   3/2/2020
         Increasing Enforcement Emphasis by OFCCP on Systemic Discrimination Highlights Value of
  11     “Mantel-Haenszel” and “Breslow-Day” Tests in Evaluating Selection Patterns                    08-182   3/2/2020
         CWC Urges OFCCP To Revise Proposed Procedures for Resolving Alleged “Material” Violations
  12     To Make Them Consistent With Title VII Principles                                             20-033   3/2/2020
         Ruling by Administrative Law Judge in OFCCP v. Analogic Corp. Hands Victory to Federal
  13     Contractor, Finds Agency Failed To Prove Systemic Compensation Discrimination                 19-074   2/28/2020
         MEMBER FEEDBACK REQUESTED: OFCCP Issues Proposed Rule To Revise and Codify Its
  14     Procedures for Resolving Alleged “Material” Violations Found During a Compliance Audit        20-001   2/28/2020
         EEAC’s Template for Complying With OFCCP’s New Section 503/4212 Vendor and
  15     Subcontractor Notification Requirement                                                        14-055   2/27/2020
  16     EEAC’s Wide Array of “503/4212” Resource Materials and Compliance Templates                   15-053   2/27/2020
         EEAC’s Updated Resource Materials and Templates for Complying With OFCCP’s Revised
  17     “503/4212” Regulations                                                                        15-260   2/27/2020
  18     MEMBER FEEDBACK REQUESTED: CWC’s Digest of State Affirmative Action Requirements              19-226   2/27/2020
  19     MEMBER FEEDBACK REQUESTED: CWC’s Digest of State Affirmative Action Requirements              19-226   2/27/2020


                                                               1
              Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 3 of 23 PageID# 83

                                                Exhibit A
                         List of CWC Information Obtained by the Littler IP Address
                                                                                                      Memo.     Date
Number                                Title of Information Obtained
                                                                                                      Number   Accessed
  20     MEMBER FEEDBACK REQUESTED: CWC’s Digest of Local Affirmative Action Requirements             19-239   2/27/2020
         Factors To Consider When Thinking About Supplementing Applicant Pools With More Diverse
  21     Candidates                                                                                   12-074   2/26/2020
         OFCCP Personnel Update: Director Craig Leen Tapped for New Job by President Trump, Will
         Continue To Serve Until Senate Confirmation; Appointment of New Career Deputy Director Is
  22     Among Other Key Staff Changes                                                                20-039   2/26/2020
         OFCCP Personnel Update: Director Craig Leen Tapped for New Job by President Trump, Will
         Continue To Serve Until Senate Confirmation; Appointment of New Career Deputy Director Is
  23     Among Other Key Staff Changes                                                                20-039   2/26/2020
  24     CWC Members-Only Data Services - IPEDS 5:02 PM to 5:26 UTC                                    N/A     2/25/2020
  25     EEAC’s Updated Guide To Setting — or Resetting — Your Annual AAP Cycle                       14-006   2/21/2020
         President Obama Issues Executive Order To Increase Minimum Wage for Employees of Federal
  26     Contractors and Subcontractors                                                               14-048   2/21/2020
  27     Labor Department Issues Final Rule Raising Minimum Wage on Certain Federal Contracts         14-205   2/21/2020
         Federal Contractor Minimum Wage Will Increase From $10.60 to $10.80 an Hour on January 1,
  28     2020                                                                                         19-195   2/21/2020
  29     CWC’s Quick Reference Guide To Setting – or Resetting – Your Annual AAP Cycle                20-017   2/21/2020
         MEMBER FEEDBACK REQUESTED: White House Office of Management and Budget Asking
  30     for Public Input on Reform of Federal Agency Adjudicatory Process                            20-037   2/21/2020
         OFCCP Personnel Update: Director Craig Leen Tapped for New Job by President Trump, Will
         Continue To Serve Until Senate Confirmation; Appointment of New Career Deputy Director Is
  31     Among Other Key Staff Changes                                                                20-039   2/21/2020
         OFCCP Continues To Give Contractors Option of Submitting Either “Incoming” or “Outgoing”
  32     AAP When Scheduling Letter Is Received Within 30 Days of Annual Update                       14-007   2/20/2020
         OFCCP Continues To Give Contractors Option of Submitting Either “Incoming” or “Outgoing”
  33     AAP When Scheduling Letter Is Received Within 30 Days of Annual Update                       14-007   2/20/2020
  34     EEAC’s New “OFCCP Desk Audit Submission Checklist”                                           15-058   2/20/2020
         OMB Approves OFCCP’s Revised Scheduling Letter and Itemized Listing, Effective for Three
  35     Years                                                                                        16-131   2/20/2020
  36     EEAC’s Guide To Handling an OFCCP Notice To Audit a Closed Facility                          16-243   2/20/2020
         OFCCP Confirms That It Will No Longer Mail Out “Advance Notice” Letters; Forthcoming Audit
  37     List Will Be Published Online                                                                19-035   2/20/2020
  38     MEMBER FEEDBACK REQUESTED: What To Expect During an OFCCP “Compliance Check”                 19-070   2/20/2020


                                                              2
              Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 4 of 23 PageID# 84

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                       Memo.     Date
Number                                Title of Information Obtained
                                                                                                       Number   Accessed
         MEMBER FEEDBACK REQUESTED: OFCCP Seeking Approval To Make Major Changes to Its
  39     Compliance Evaluation Scheduling Letters                                                      19-080   2/20/2020
         CWC Submits Written Comments to the EEOC Supporting Agency’s Announced Intent To Seek
         Three-Year Extension of EEO-1 Component 1 Data Reporting Without Component 2 Pay Data
  40     Collection Provision                                                                          19-238   2/19/2020
         EEO-1 Update: EEOC Gets Court Permission To Close “Component 2” Filing Deadline for 2017-
         2018 Data, Effective February 14; 2019 Reporting Requirements for “Component 1” Data Remain
  41     On Hold Until EEOC Takes Further Action                                                       20-034   2/19/2020
  42     2016 Federal Posting Requirements.docx                                                         N/A     2/19/2020
  43     Disability and Veteran AAP Implementation Guide.doc                                            N/A     2/19/2020
  44     Summary of Federal Recordkeeping Obligations.doc                                               N/A     2/19/2020
  45     VETS-4212_Requirements.htm                                                                     N/A     2/19/2020
  46     2016 Federal Posting Requirements.docx                                                         N/A     2/19/2020
  47     Disability and Veteran AAP Implementation Guide.doc                                            N/A     2/19/2020
  48     Good Faith Outreach Letter.doc                                                                 N/A     2/19/2020
  49     EEAC’s New “503/4212 Implementation Guide”                                                    13-219   2/13/2020
         EEAC’s Guide to Complying With the New 503/4212 Requirement to Document Annual
  50     Assessment of Outreach Efforts                                                                14-050   2/13/2020
  51     EEAC’s Guide to Preparing “Action-Oriented Programs” To Meet OFCCP’s AAP Requirements         15-183   2/13/2020
         EEAC’s Updated Resource Materials and Templates for Complying With OFCCP’s Revised
  52     “503/4212” Regulations                                                                        15-260   2/13/2020
         EEAC’s “OFCCP Compliance Primer” Series: Using Data Metrics for Evaluating Your Disability
  53     and Veterans AAP Obligations                                                                  16-205   2/13/2020
  54     EEAC’s “AAP Tune-Up” Series: Reviewing Your Good Faith Efforts                                16-251   2/13/2020
         Best Practices for Centrally Managing and Tracking “Good Faith Efforts” To Meet OFCCP
  55     Requirements                                                                                  17-262   2/13/2020
         MEMBER FEEDBACK REQUESTED: “CWC Reference” Tool Has Been Expanded To Add
  56     AAP Requirements for Individuals with Disabilities and Protected Veterans                     18-136   2/13/2020
  57     CWC_41_CFR_60-300.htm                                                                          N/A     2/13/2020
  58     Physical and Mental Qualifications Review Checklist.doc                                        N/A     2/12/2020
  59     Federal Contractor Minimum Wage Notice and Posting Requirements.docx                           N/A     2/12/2020
  60     OFCCP Compliance Primer series_Disability and Veterans AAP Obligations                         N/A     2/12/2020
  61     503-4212_AAP_Requirements.htm                                                                  N/A     2/12/2020

                                                               3
              Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 5 of 23 PageID# 85

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                        Memo.     Date
Number                                Title of Information Obtained
                                                                                                        Number   Accessed
  62     20-028                                                                                         20-027   2/7/2020
         MEMBER FEEDBACK REQUESTED: OFCCP Submits Revised “Voluntary Self-ID of Disability
         Form” (Form CC-305) With Minor Improvements to OMB for Approval; Advises Employers To
  63     Use Technically Expired Form For Now                                                           20-029   2/7/2020
         MEMBER FEEDBACK REQUESTED: OFCCP Submits Revised “Voluntary Self-ID of Disability
         Form” (Form CC-305) With Minor Improvements to OMB for Approval; Advises Employers To
  64     Use Technically Expired Form For Now                                                           20-029   2/7/2020
         Distinguishing “Basic” Versus “Minimum” Qualifications for Purposes of Complying With
  65     OFCCP’s Internet Applicant Regulation                                                          08-190   1/30/2020
         “Pre-Screening” Online Job Seekers Can Help To Reduce Recordkeeping Obligations Under
  66     OFCCP’s Internet Applicant Rule                                                                09-015   1/30/2020
         A Recommended Process for Auditing Your Company’s Compliance With OFCCP’s Internet
  67     Applicant Rule                                                                                 10-162   1/30/2020
         Timing of a Job Seeker’s Withdrawal From Consideration Is Relevant for Purposes of Complying
  68     With OFCCP’s Internet Applicant Rule                                                           11-195   1/30/2020
  69     Atypical Selection Practices and Compliance With OFCCP’s Recordkeeping Requirements            12-196   1/30/2020
  70     EEAC’s Updated Guide to Responding to OFCCP Requests for Information (RFIs)                    15-083   1/30/2020
         EEAC’s Guide to Maintaining OFCCP-Compliant Records Where Contractor Engages in “Passive”
  71     Recruiting Practices                                                                           15-164   1/30/2020
  72     CWC’s Quick Reference Guide To Setting – or Resetting – Your Annual AAP Cycle                  20-017   1/30/2020
         New Edition! “EEO Essentials for Recruiters” Manual — Guidance Provided on OFCCP’s New
  73     Internet Applicant Regulation                                                                  N06-42   1/30/2020
  74     EEAC’s Updated Guide to OFCCP-Enforced Contract Clause Requirements                            15-235   1/24/2020
  75     EEAC’s Guide to OFCCP Notice Posting Requirements                                              16-109   1/24/2020
         MEMBER FEEDBACK REQUESTED: The Compliance Implications of Job Descriptions, Part
  76     V: Auditing Your Job Descriptions                                                              17-253   1/21/2020
         CWC Files Comments With OFCCP Asking Agency To Allow Contractors More Flexibility in
  77     Complying With Disability Self-Identification Requirements                                     19-257   1/20/2020
         MEMBER FEEDBACK REQUESTED: CWC Asks OFCCP To Allow an Additional 30 Days for
         Comments on Its Proposed Rule To Revise the Procedures for Resolving Alleged “Material”
  78     Violations                                                                                     20-014   1/20/2020
         Compliance Alert: OFCCP’s Revised Section 503 Regulations Will Mandate Disability Resurvey
  79     of All Current Employees During a Contractor’s Next AAP Cycle                                  19-048   1/17/2020


                                                               4
              Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 6 of 23 PageID# 86

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                        Memo.     Date
Number                                 Title of Information Obtained
                                                                                                        Number   Accessed
  80     Disability Self-ID Communications.doc                                                           N/A     1/17/2020
         OMB Extends OFCCP’s Disability Self-ID Form for Three More Years Without Change; Forms
  81     Must Display New Expiration Date Going Forward                                                 17-023   1/16/2020
         MEMBER FEEDBACK REQUESTED: OFCCP Is Proposing Minor Changes to Its Disability
  82     Self-ID Form CC-305, Seeking Comments on Possible Further Improvements                         19-207   1/16/2020
         CWC Files Comments With OFCCP Asking Agency To Allow Contractors More Flexibility in
  83     Complying With Disability Self-Identification Requirements                                     19-257   1/16/2020
         EEAC’s Updated Model “Equal Opportunity and Affirmative Action Program Policy Statement”
  84     Templates                                                                                      15-249   1/13/2020
  85     Atypical Selection Practices and Compliance With OFCCP’s Mandatory Job Listing Rule            12-148   1/13/2020
  86     OFCCP Makes Technical Change to Its Prescribed “Pay Transparency” Language                     17-034   1/13/2020
  87     CWC’s Guide to Wisconsin State Contractor Affirmative Action Requirements                      17-204    1/9/2020
         New Settlements Shed More Light on OFCCP’s Enforcement Approach to Employment Testing,
  88     Minority Subgroup Statistical Analyses                                                         12-171    1/6/2020
  89     EEAC’s Updated “Internet Applicant” Checklist                                                  16-063    1/6/2020
         OMB Extends OFCCP’s Disability Self-ID Form for Three More Years Without Change; Forms
  90     Must Display New Expiration Date Going Forward                                                 17-023    1/6/2020
         OFCCP Settlement Update: Latest Cases Show Continuing Focus on Compensation and Steering
  91     Claims                                                                                         17-237    1/6/2020
  92     CWC’s Guide to OFCCP Compliance Obligations With Regard to “Temp-to-Perm” Conversions          18-125    1/6/2020
         CWC Files Comments With OFCCP Asking Agency To Allow Contractors More Flexibility in
  93     Complying With Disability Self-Identification Requirements                                     19-257    1/6/2020
         MEMBER FEEDBACK REQUESTED: OFCCP Issues Proposed Rule To Revise and Codify Its
  94     Procedures for Resolving Alleged “Material” Violations Found During a Compliance Audit         20-001    1/3/2020
         “Must-Pass” FY 2020 Defense Bill Signed by President Trump Contains Federal Contractor “Ban-
  95     the-Box” Mandate, 12 Weeks of Paid Parental Leave for Federal Employees                        20-002    1/3/2020
         Federal Trial Court Rules OFCCP Must Turn Over EEO-1 Reports in Response to Freedom of
  96     Information Act Request, Concludes Key FOIA Exemption Does Not Apply                           20-003    1/3/2020
         Congress, Trump Administration Reach Agreement on Deal To Fund Government Through
  97     September 30, 2020; OFCCP, EEOC, Wage and Hour All Get Spending Increases                      20-004    1/3/2020
  98     EEAC’s Guide to Preparing “Action-Oriented Programs” To Meet OFCCP’s AAP Requirements          15-183    1/2/2020
  99     CWC’s Guide to OFCCP Compliance Obligations With Regard to “Temp-to-Perm” Conversions          18-125   12/27/2019



                                                                5
              Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 7 of 23 PageID# 87

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                          Memo.     Date
Number                                 Title of Information Obtained
                                                                                                          Number   Accessed
         Close to Half the States Now Have Some Form of Voluntary Private Sector "Veterans' Preference"
 100     Laws                                                                                             15-090   12/18/2019
 101     CWC’s State and Local Employment Law Round-Up, 2019 Mid-Year Edition                             19-159   12/18/2019
         EEAC Comments on &#8220;60-2&#8221; Proposal Urge OFCCP To Allow Consolidated and
 102     Functional AAPs Rather Than Limiting AAPs to EEO-1 Establishments                                00-118   12/5/2019
         OFCCP Posts New FAQs on Employer-Employee Relationship To Provide Guidance to
 103     Contractors on Who Must Be Included in an AAP                                                    14-166   12/5/2019
         OFCCP Posts New FAQs on Employer-Employee Relationship To Provide Guidance to
 104     Contractors on Who Must Be Included in an AAP                                                    14-166   12/5/2019
 105     “OFCCP Compliance Primer” Series: The “Job Group Analysis”                                       16-105   12/5/2019
         OFCCP Publishes New “Back to School” Resources, Including FAQs Offering Guidance on
 106     “Campus AAPs”                                                                                    19-193   12/5/2019
 107     Workforce Demographic Benchmarks (EEO-1) 12:13 to 12:24 UTC                                       N/A     12/3/2019
         New OFCCP Opinion Letter Says Federal Contractors Can Submit Pay Analysis Groupings for
 108     Review and Agency Feedback                                                                       19-152   11/27/2019
 109     EEAC’s Updated Primer on the Basic Scope of OFCCP Jurisdiction                                   14-113   11/26/2019
         EEAC’s Guide to Maintaining OFCCP-Compliant Records Where Contractor Engages in “Passive”
 110     Recruiting Practices                                                                             15-164   11/26/2019
 111     EEAC’s New “OFCCP Compliance Guide” for Recruiters                                               16-053   11/26/2019
 112     EEAC’s “AAP Tune-Up” Series: Ensuring Your “Applicant Dispositions” Work for You                 16-225   11/26/2019
 113     EEAC’s “AAP Tune-Up” Series: Reviewing Your Good Faith Efforts                                   16-251   11/26/2019
         Best Practices for Centrally Managing and Tracking “Good Faith Efforts” To Meet OFCCP
 114     Requirements                                                                                     17-262   11/26/2019
         MEMBER FEEDBACK REQUESTED: CWC’s Guide to the Compliance Implications of Campus
 115     Recruiting                                                                                       18-048   11/26/2019
         In Newly Released Frequently Asked Questions, OFCCP Reaffirms That VEVRAA Prohibits
 116     Employment Discrimination Against Military Spouses                                               19-105   11/26/2019
 117     OFCCP Publishes Compliance Assistance Materials Promised Earlier This Year                       19-161   11/26/2019
 118     Union Notification Template.doc                                                                   N/A     11/26/2019
 119     Vendor Notification Template.doc                                                                  N/A     11/26/2019
 120     EO AAP Policy Statement for Vets and Ind with Disabilities Template.doc                           N/A     11/26/2019
 121     CWC’s Guide To Maintaining an OFCCP-Compliant Online “Careers Site”                              18-162   11/22/2019



                                                                6
               Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 8 of 23 PageID# 88

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                            Memo.     Date
Number                                  Title of Information Obtained
                                                                                                            Number   Accessed
         OFCCP’s Increasing Use of Early Resolution Procedures (ERPs) To Settle Enforcement Actions
 122     Highlights Program’s Pros and Cons                                                                 19-241   11/22/2019
         MEMBER FEEDBACK REQUESTED: New OFCCP Directive Instructs Compliance Officers To
         Ask Questions To Determine Whether a Contractor Is Discriminating Against Spouses of Protected
 123     Veterans                                                                                           19-243   11/22/2019
         The Compliance Implications of OFCCP’s Internet Applicant Rule When Job Seekers Are
 124     “Added” or “Referred” to a Job Requisitio                                                          09-107   11/20/2019
 125     What Are the OFCCP Compliance Implications of Making “Atypical” Selection Decisions?               12-118   11/20/2019
 126     Atypical Selection Practices and Compliance With OFCCP’s Recordkeeping Requirements                12-196   11/20/2019
 127     Understanding the Rules Pertaining to Mandated Invitations to “Self-Identify”                      15-258   11/20/2019
 128     EEAC’s New “OFCCP Compliance Guide” for Recruiters                                                 16-053   11/20/2019
 129     The Compliance Implications of Job Descriptions, Part I                                            17-063   11/20/2019
 130     EEAC’s Guide to OFCCP Recordkeeping Implications When Changing ATS or HRMS Platforms               17-131   11/20/2019
         MEMBER FEEDBACK REQUESTED: The Compliance Implications of Job Descriptions, Part
 131     V: Auditing Your Job Descriptions                                                                  17-253   11/20/2019
         MEMBER FEEDBACK REQUESTED: The Compliance Implications of Job Descriptions, Part
 132     V: Auditing Your Job Descriptions                                                                  17-253   11/20/2019
         Conducting Internal Résumé Database Searches Compliant With OFCCP Recordkeeping
 133     Requirements                                                                                       12-052   11/19/2019
         EEAC’s Guide to Maintaining OFCCP-Compliant Records Where Contractor Engages in “Passive”
 134     Recruiting Practices                                                                               15-164   11/19/2019
 135     EEAC’s “AAP Tune-Up” Series: Ensuring Your “Applicant Dispositions” Work for You                   16-225   11/19/2019
         “The Compliance Implications of Job Descriptions,” Part II: 15 Things Every Employer Should
 136     Consider When Drafting, Implementing, and Auditing Job Qualifications                              17-090   11/19/2019
 137     CWC’s Guide to OFCCP Compliance Obligations With Regard to “Temp-to-Perm” Conversions              18-125   11/19/2019
 138     CWC’s Guide To Maintaining an OFCCP-Compliant Online “Careers Site”                                18-162   11/19/2019
 139     Understanding the Compliance Risks of “1-to-1” Applicant to Hire Ratios                            15-089   11/18/2019
         Increasing Use of Artificial Intelligence in Employee Selection Practices Serves as Backdrop for
 140     New OFCCP FAQs Reminding Contractors of Their Obligations Under the “Uniform Guidelines”           19-187   11/18/2019
 141     CWC’s Pointers for Protecting EEO-1 Data From Release Under the Freedom of Information Act         19-197   11/18/2019
         MEMBER FEEDBACK REQUESTED: OFCCP Is Proposing Minor Changes to Its Disability
 142     Self-ID Form CC-305, Seeking Comments on Possible Further Improvements                             19-207   11/18/2019



                                                                  7
              Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 9 of 23 PageID# 89

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                        Memo.     Date
Number                                 Title of Information Obtained
                                                                                                        Number   Accessed
         President Trump Signs Three New Executive Orders To Further Implement Administration’s
 143     Regulatory Reform Agenda, With Focus on So-Called Guidance Documents                           19-218   11/18/2019
         OFCCP Litigation and Settlement Update: Latest Developments Feature Large Financial
 144     Settlements, Increase in Early Resolution Procedures (ERP) Settlements                         19-219   11/18/2019
 145     MEMBER FEEDBACK REQUESTED: CWC’s Digest of State Affirmative Action Requirements               19-226   11/18/2019
         EEO-1 “Component 2” Update: Court Denies EEOC’s Claim That Data Collection Is Complete,
 146     Orders Agency To Keep Filing Portal Open                                                       19-228   11/18/2019
         President Trump Revokes Union-Endorsed Obama-Era Executive Order Requiring “Successor”
 147     Service Contractors To Retain Predecessor’s Employees                                          19-231   11/18/2019
         MEMBER FEEDBACK REQUESTED: OFCCP, Reversing Course, Proposes Rule To Give Up
 148     Any Claim of Jurisdiction Over TRICARE Providers                                               19-233   11/18/2019
         OFCCP Posts Supplemental Corporate Scheduling Announcement List Flagging 500 Contractor
 149     Establishments for VEVRAA Focused Reviews                                                      19-237   11/18/2019
         CWC Submits Written Comments to the EEOC Supporting Agency’s Announced Intent To Seek
         Three-Year Extension of EEO-1 Component 1 Data Reporting Without Component 2 Pay Data
 150     Collection Provision                                                                           19-238   11/18/2019
 151     EEAC’s New “OFCCP Compliance Primer” Series: The “Workforce Analysis”                          16-073   11/6/2019
         EEAC&#8217;s Analysis of OFCCP’s Final Revised “60-2”; Affirmative Action Program
 152     Regulations                                                                                    00-210   11/5/2019
         OFCCP Releases First Substantive Update to Its Federal Contract Compliance Manual (FCCM) in
 153     Fifteen Years                                                                                  13-169   11/5/2019
         OFCCP’s Revised Compliance Manual Provides Guidance on How Agency Resolves Findings of
 154     Noncompliance                                                                                  15-139   11/5/2019
 155     EEAC’s New “OFCCP Compliance Primer” Series: The “Workforce Analysis”                          16-073   11/5/2019
         Federal Government Issues Final FAR Rule Requiring E-Verify Participation by Covered Federal
 156     Contractors                                                                                    08-243   11/3/2019
         USCIS Issues Guidance on Its E-Verify Auditing and Compliance Assistance Procedures, Updates
 157     Federal Contractor E-Verify User Manual                                                        13-011   11/3/2019
 158     USCIS Rolls Out Enhancements to E-Verify Program, Unveils Redesigned Website                   18-088   11/3/2019
         Partial Government Shutdown Enters Third Week; EEOC, Immigration Enforcement Agencies
 159     Among Those Affected, and E-Verify Has Been Suspended                                          19-005   11/3/2019
 160     Atypical Selection Practices and OFCCP’s Good Faith Efforts Requirements                       12-167   10/29/2019



                                                                8
              Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 10 of 23 PageID# 90

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                        Memo.     Date
Number                                Title of Information Obtained
                                                                                                        Number   Accessed
         Establishing OFCCP-Compliant Recordkeeping Practices for Handling Unsolicited Résumés and
 161     Other Uninvited Expressions of Interest                                                        13-059   10/29/2019
 162     EEAC’s New “OFCCP Compliance Guide” for Recruiters                                             16-053   10/29/2019
 163     EEAC’s Updated “Internet Applicant” Checklist                                                  16-063   10/29/2019
 164     Retaining Interview Notes, Drafts, and other Informal Employment Records                       16-097   10/29/2019
         OFCCP Publishes New “Back to School” Resources, Including FAQs Offering Guidance on
 165     “Campus AAPs”                                                                                  19-193   10/29/2019
         President Trump Signs Three New Executive Orders To Further Implement Administration’s
 166     Regulatory Reform Agenda, With Focus on So-Called Guidance Documents                           19-218   10/23/2019
 167     Federal Contractor Minimum Wage Notice and Posting Requirements.docx                            N/A     10/23/2019
         MEMBER FEEDBACK REQUESTED: OFCCP Is Proposing Minor Changes to Its Disability
 168     Self-ID Form CC-305, Seeking Comments on Possible Further Improvements                         19-207   10/18/2019
 169     OFCCP Launches Expansion of Its “Mega Construction Project Program”                            16-200   10/15/2019
         OFCCP Extends Written AAP Waivers to Hurricane Maria Relief Contracts; Audit Moratorium for
 170     Impacted Establishments Also Extended                                                          17-206   10/15/2019
         CWC’s Primer on Federal Contractor Obligations Under the McNamara-O’Hara Service Contract
 171     Act                                                                                            17-264   10/15/2019
         OFCCP Proposing New “Notification of Construction Contract Award Portal” in Conjunction with
 172     Routine Request To Extend Construction Contractor Paperwork Requirements                       18-072   10/15/2019
         CWC’s Comments to OFCCP on Proposed “Compliance Check” Scheduling Letter for Federal
 173     Construction Contractors Urge Revisions To Reduce the Burden Imposed                           19-124   10/15/2019
 174     OFCCP Publishes Compliance Assistance Materials Promised Earlier This Year                     19-161   10/15/2019
 175     EEAC’s Side-by-Side Analysis of OFCCP’s Final Section 503 Disability Regulations               13-183   9/27/2019
 176     EEAC’s New “503/4212 Implementation Guide”                                                     13-219   9/27/2019
         Fifth and Final Installment of CWC’s “Annotated Code of OFCCP’s Regulations” — 41 CFR § 60-
         741, “Affirmative Action And Nondiscrimination Obligations Of Federal Contractors And
 177     Subcontractors Regarding Individuals With Disabilities” — Is Now Available on CWC’s Website    17-152   9/27/2019
         Best Practices for Centrally Managing and Tracking “Good Faith Efforts” To Meet OFCCP
 178     Requirements                                                                                   17-262   9/27/2019
 179     CWC’s Guide To Maintaining an OFCCP-Compliant Online “Careers Site”                            18-162   9/27/2019
         Compliance Alert: OFCCP’s Revised Section 503 Regulations Will Mandate Disability Resurvey
 180     of All Current Employees During a Contractor’s Next AAP Cycle                                  19-048   9/27/2019
 181     CWC_41_CFR_60-741.htm                                                                           N/A     9/27/2019


                                                               9
              Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 11 of 23 PageID# 91

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                       Memo.     Date
Number                                Title of Information Obtained
                                                                                                       Number   Accessed
         Developing and Implementing a Menu of Disposition Codes That Facilitates Compliance With
 182     OFCCP’s Internet Applicant Rule                                                               10-053   9/26/2019
 183     EEAC’s “AAP Tune-Up” Series: Ensuring Your “Applicant Dispositions” Work for You              16-225   9/26/2019
 184     EEAC’s Updated Guide to OFCCP Corporate Management Compliance Evaluations (CMCEs)             14-068   9/24/2019
         OFCCP Posts New Set of FAQs on Corporate Management Compliance Evaluation (CMCE)
 185     Process, Overhauling Previous Guidance                                                        14-144   9/24/2019
         Compliance Alert: OFCCP’s Revised Section 503 Regulations Will Mandate Disability Resurvey
 186     of All Current Employees During a Contractor’s Next AAP Cycle                                 19-048   9/24/2019
         OFCCP Issues Promised Guidance on Section 503 Focused Reviews in Advance of Posting New
 187     Audit Scheduling List                                                                         19-052   9/24/2019
         OFCCP Posts Its New Scheduling List Targeting 3,500 Contractor Entities for Compliance
 188     Evaluations; Audits To Begin Mid-May 2019                                                     19-065   9/24/2019
         MEMBER FEEDBACK REQUESTED: CWC’s Extensive Compliance-Related Resource
 189     Materials and Templates To Assist in Preparing for a Section 503 Focused Review               19-090   9/24/2019
 190     OFCCP Publishes Compliance Assistance Materials Promised Earlier This Year                    19-161   9/24/2019
         EEOC Releases Much-Anticipated File Specifications for “Component 2” Data Upload Filing
 191     Option                                                                                        19-141   9/12/2019
         2019 VETS-4212 Filing Season Now Underway; Filing Deadline With DOL-VETS Is September
 192     30                                                                                            19-163   9/12/2019
         MEMBER FEEDBACK REQUESTED: OFCCP Proposing Revisions to Its Regulations
         Governing E.O. 11246’s Religious Exemption To Increase Scope of Exemption’s Coverage;
 193     Changes Are Unlikely To Directly Impact CWC Members                                           19-177   9/6/2019
         President Obama Revokes “Beck” Requirements and Orders Federal Contractors To Inform
 194     Employees of Their NLRA Rights                                                                09-028   9/4/2019
         President Obama Issues Executive Order To Increase Minimum Wage for Employees of Federal
 195     Contractors and Subcontractors                                                                14-048   9/4/2019
         DOL “All Agency” Memo Regarding Interaction of Benefits Under Service Contract Act Suggests
 196     Contractor Paid Sick Leave Rule Is Here To Stay for Now                                       17-203   9/4/2019
         CWC’s Primer on Federal Contractor Obligations Under the McNamara-O’Hara Service Contract
 197     Act                                                                                           17-264   9/4/2019
         Federal Contractor Minimum Wage To Increase From $10.35 to $10.60 an Hour on January 1,
 198     2019                                                                                          18-187   9/4/2019
         OMB Suspends Pay Data Provisions of Expanded EEO-1 Report, Effectively Reinstating Old
 199     Report for 2017 Reporting Cycle; Forms Must Be Submitted by March 31, 2018                    17-182   9/3/2019

                                                               10
              Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 12 of 23 PageID# 92

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                       Memo.     Date
Number                                Title of Information Obtained
                                                                                                       Number   Accessed
         EEOC Posts New Guidance Confirming That Employers Have More Than One Option Regarding
 200     EEO-1 Reporting of Employees Who Work at Client Sites                                         18-043   9/3/2019
         EEOC Plans To Open 2018 EEO-1 Filing Season Next Week, Even as What Happens Next Is Up
 201     in Air After Federal Court Orders Reinstatement of Expanded Obama-Era Revisions               19-054   9/3/2019
         2018 EEO-1 Filing Season Now Underway for “Component 1” Data; No Decision Yet from EEOC
 202     on Whether “Component 2” Pay Data Must Also Be Submitted                                      19-059   9/3/2019
         EEOC Announces Employers Must Submit “Component 2” Pay and Hours- Worked Data for Both
 203     2017 and 2018 on Revised EEO-1 Report by September 30, 2019                                   19-091   9/3/2019
         Justice Department To Appeal Rulings Ordering EEOC To Collect EEO-1 “Component 2” Pay and
 204     Hours-Worked Data; September 30 Reporting Deadline Is Still in Effect                         19-096   9/3/2019
         DOJ, Business Community File Briefs With D.C. Circuit Arguing Lower Court Erred in Ordering
         EEO-1 Component 2 Data Reporting; September 30 Deadline for Submitting Component 2 Reports
 205     Not Impacted                                                                                  19-178   9/3/2019
         EEAC’s Guide to Understanding and Responding to Some of the Most Commonly Requested
 206     Reasonable Accommodations                                                                     09-155   8/30/2019
 207     EEAC’s Model AAP Audit and Reporting System Template                                          15-048   8/30/2019
         MEMBER FEEDBACK REQUESTED: CWC’s Extensive Compliance-Related Resource
 208     Materials and Templates To Assist in Preparing for a Section 503 Focused Review               19-090   8/30/2019
         Recently Released NLRB “Advice Memos” Address Legality of Workplace Rules Under Federal
 209     Labor Law                                                                                     19-175   8/30/2019
         MEMBER FEEDBACK REQUESTED: OFCCP Proposing Revisions to Its Regulations
         Governing E.O. 11246’s Religious Exemption To Increase Scope of Exemption’s Coverage;
 210     Changes Are Unlikely To Directly Impact CWC Members                                           19-177   8/30/2019
 211     CWC_41_CFR_60-741.htm                                                                          N/A     8/30/2019
 212     CWC_41_CFR_60-741.htm                                                                          N/A     8/30/2019
         New OFCCP Opinion Letter Says Federal Contractors Can Submit Pay Analysis Groupings for
 213     Review and Agency Feedback                                                                    19-152   8/27/2019
         CWC’s Written Comments to OMB Urge Rejection of OFCCP’s Burdensome Proposed Changes
 214     to “Focused Review” Scheduling Letters                                                        19-158   8/27/2019
 215     OFCCP Publishes Compliance Assistance Materials Promised Earlier This Year                    19-161   8/27/2019
         OFCCP Names Ombud, Marcus Stergio, Who Will Now Design, Implement, and Execute
 216     Agency’s Previously Announced Ombud Service                                                   19-167   8/27/2019
         EEO-1 Component 2 Filing Update: Online Filing Portal Now Updated To Permit Use of Popular
 217     Data File Upload                                                                              19-168   8/27/2019

                                                              11
              Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 13 of 23 PageID# 93

                                                   Exhibit A
                            List of CWC Information Obtained by the Littler IP Address
                                                                                                                 Memo.     Date
Number                                    Title of Information Obtained
                                                                                                                 Number   Accessed
 218     Illinois Is First State To Restrict the Use of Artificial Intelligence-Driven Video Interview Systems   19-172   8/27/2019
         Reviewing Physical and Mental Job Requirements Under OFCCP’s Section 503 and Section 4212
 219     Affirmative Action Program Requirements                                                                 13-131   8/20/2019
         EEAC’s Checklist for Reviewing Physical and Mental Qualifications Under New Paragraph 22 of
 220     OFCCP’s Revised Scheduling Letter                                                                       15-025   8/20/2019
 221     DOL-VETS Officially Launches 2015 Filing Season Featuring New VETS-4212 Report                          15-153   8/20/2019
         MEMBER FEEDBACK REQUESTED: The Compliance Implications of Job Descriptions, Part
 222     V: Auditing Your Job Descriptions                                                                       17-253   8/20/2019
         DOL-VETS Issues Final Rule Implementing New VETS-4212 Report for 2015 Filing Cycle; Rule
 223     Contains Positive Changes in Response to EEAC’s Comments                                                14-193   8/17/2019
         EEAC’s “OFCCP Compliance Primer” Series: Using Data Metrics for Evaluating Your Disability
 224     and Veterans AAP Obligations                                                                            16-205   8/17/2019
 225     OFCCP Resets Annual Veteran Hiring Benchmark at 6.4%, Down From 6.7% Last Year                          18-071   8/17/2019
         DOL-VETS Issues Final Rule Implementing New VETS-4212 Report for 2015 Filing Cycle; Rule
 226     Contains Positive Changes in Response to EEAC’s Comments                                                14-193   8/16/2019
 227     OFCCP Sets Revised Annual Veterans Hiring Benchmark of 7.0%                                             15-079   8/16/2019
 228     OFCCP Resets Annual Veteran Hiring Benchmark at 5.9%, Down From 6.4% Last Year                          19-064   8/16/2019
         President Trump To Nominate Management Lawyer and Former DOL Top Lawyer Eugene Scalia
 229     as Next Secretary of Labor                                                                              19-151   8/11/2019
         OFCCP’s New Federal Contract Compliance Manual Sets Agency Protocol for Conducting
 230     Individual Discrimination Complaint Investigations                                                      14-018   7/19/2019
         Close to Half the States Now Have Some Form of Voluntary Private Sector "Veterans' Preference"
 231     Laws                                                                                                    15-090   7/19/2019
         OFCCP Litigation Watch: EEOC and OFCCP Enter Into Rare “Joint” Conciliation Agreement
 232     with Federal Contractor Asbestos Specialists                                                            16-126   7/19/2019
         OFCCP’s Decision To Begin Publishing Complaint Investigation Financial Settlements Sheds
 233     Light on a Little Known Area of Agency Enforcement                                                      19-034   7/19/2019
         OFCCP’s Final Jobs for Veterans Act (JVA) Regulations Respond to Concerns Expressed By
 234     EEAC About Potential Burden, Will Give Contractors Welcome Flexibility in Complying                     07-169   7/17/2019
         OFCCP Posts FAQ Announcing That Enforcement of New JVA Self-ID Requirements Will Be
 235     Delayed Until JVA Reporting Requirements Are Finalized                                                  08-001   7/17/2019
 236     Atypical Selection Practices and Compliance With OFCCP’s Mandatory Job Listing Rule                     12-148   7/17/2019
 237     Atypical Selection Practices and Compliance With OFCCP’s Mandatory Job Listing Rule                     12-148   7/17/2019


                                                                     12
              Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 14 of 23 PageID# 94

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                        Memo.     Date
Number                                 Title of Information Obtained
                                                                                                        Number   Accessed
 238     EEAC’s “Executive Summary” of OFCCP’s Revised Veterans and Disability Regulations              14-016   7/17/2019
 239     EEAC’s Model Employment Service Delivery System Notification Template                          14-062   7/17/2019
 240     EEAC’s Updated Guide to Responding to OFCCP Requests for Information (RFIs)                    15-083   7/17/2019
 241     EEAC’s Updated Guide to OFCCP-Enforced Contract Clause Requirements                            15-235   7/17/2019
 242     EEAC’s Guide to OFCCP Compliance Requirements Regarding Job Postings                           16-034   7/17/2019
 243     CWC’s Guide to OFCCP Compliance Obligations With Regard to “Temp-to-Perm” Conversions          18-125   7/17/2019
         EEAC’s Updated Affirmative Action Due Diligence Guidelines for Assessing the AA
 244     Compliance of a Potential Acquisition                                                          15-204   7/15/2019
         MEMBER FEEDBACK REQUESTED: CWC’s New Website Offers a Number of Innovative
 245     Tools Designed To Help Members Manage Their Workplace Compliance Challenges                    18-106   7/15/2019
         MEMBER FEEDBACK REQUESTED: CWC’s Extensive Compliance-Related Resource
 246     Materials and Templates To Assist in Preparing for a Section 503 Focused Review                19-090   7/15/2019
         OFCCP Gets Approval From OMB To Move Forward With Changes to Functional Affirmative
 247     Action Program Designed To Increase Contractor Participation                                   19-138   7/13/2019
         MEMBER FEEDBACK REQUESTED: OFCCP Scales Back Burdensome Proposed Changes to
 248     Its Scheduling Letters, Submits Final Versions to OMB for Formal Approval                      19-140   7/12/2019
 249     EEAC’s Updated Guide to OFCCP Corporate Management Compliance Evaluations (CMCEs)              14-068    7/9/2019
         OFCCP Posts New Set of FAQs on Corporate Management Compliance Evaluation (CMCE)
 250     Process, Overhauling Previous Guidance                                                         14-144   7/9/2019
 251     Understanding the Rules Pertaining to Mandated Invitations to “Self-Identify”                  15-258   7/9/2019
         Two Recent High-Profile Court Settlements Highlight Potential Cost Exposure Employers Can
 252     Face for Alleged Pay Discrimination                                                            18-092   7/9/2019
 253     CWC Members Are Sharing Best Practices Via Our Online Collaboration Center, “CWC Connect”      18-129   7/9/2019
 254     Sample Sex Race Ethnicity Self-ID Form.doc                                                      N/A     7/9/2019
 255     OFCCP Desk Audit Checklist.doc                                                                  N/A     7/9/2019
         DOL-VETS Raises Threshold for Filing VETS-4212 Report From $100,000 to $150,000 Effective
 256     October 1, 2015                                                                                16-094   7/5/2019
         EEOC Clarifies Instructions to New EEO-1 Report To Confirm That There Is No Bar to Visual ID
 257     of Sex                                                                                         16-212   7/5/2019
         2018 EEO-1 Filing Season Now Underway for “Component 1” Data; No Decision Yet from EEOC
 258     on Whether “Component 2” Pay Data Must Also Be Submitted                                       19-059   7/5/2019
         CWC’s Comments to OFCCP Urge the Agency To Reconsider Burdensome Proposed Scheduling
 259     Letter Changes                                                                                 19-121   6/26/2019


                                                               13
              Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 15 of 23 PageID# 95

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                        Memo.     Date
Number                                Title of Information Obtained
                                                                                                        Number   Accessed
         CWC’s Comments to OFCCP on Proposed “Compliance Check” Scheduling Letter for Federal
 260     Construction Contractors Urge Revisions To Reduce the Burden Imposed                           19-124   6/26/2019
         EEOC Advises Court Overseeing EEO-1 “Component 2” Litigation That Online Filing System
 261     May Not Be Fully Operational Until Mid-August, Despite September 30, 2019 Filing Deadline      19-126   6/26/2019
         New Memoranda Series: EEAC’s Guide to State AAP Requirements; EEAC’s Guide to New
 262     Jersey State Contractor Affirmative Action Requirements                                        17-067   6/24/2019
 263     CWC’s Guide to Wisconsin State Contractor Affirmative Action Requirements                      17-204   6/24/2019
         EEAC’s Guide to Maintaining OFCCP-Compliant Records Where Contractor Engages in “Passive”
 264     Recruiting Practices                                                                           15-164   6/20/2019
 265     EEAC’s New “OFCCP Compliance Guide” for Recruiters                                             16-053   6/20/2019
         EEAC’s “AAP Tune-Up” Series: Following Up on Mandated Job Listings To Make Sure They
 266     Have Been Posted                                                                               16-173   6/18/2019
 267     CWC’s Guide to OFCCP Compliance Obligations With Regard to “Temp-to-Perm” Conversions          18-125   6/18/2019
         EEAC’s “Pay Equity” Legislation Status Report: A Look at Where We Are Today and What May
 268     Be Ahead                                                                                       17-132   6/12/2019
 269     EEOC Has Stepped Up Its Equal Pay Act Litigation Activity, and Employers Should Take Notice    17-257   6/12/2019
         As Expected, House Passes “Paycheck Fairness Act” on Party-Line Vote; Republicans Introduce
 270     Alternative Bill                                                                               19-073   6/12/2019
 271     CWC’s Tips for Collecting EEO-1 “Component 2” Data                                             19-116   6/12/2019
 272     Understanding the Rules Pertaining to Mandated Invitations to “Self-Identify”                  15-258   6/11/2019
         EEAC Files Comments With OFCCP Requesting Additional Flexibility Regarding Section
 273     503/4212 Compliance Requirements, Including Use of Self-Identification Form CC-305             16-215   6/11/2019
 274     EEAC Comments to OFCCP re 503 4212 ICR                                                          N/A     6/11/2019
         Financial Reform Law Sets Up New Affirmative Action and Diversity Requirements for Regulated
 275     Businesses and Contractors                                                                     10-134   6/10/2019
         EEAC’s Updated Model Equal Employment Opportunity and Affirmative Action Union
 276     Notification Template                                                                          14-023   6/10/2019
         Maine, Washington, and Colorado Join Growing Number of States Barring Employers From
 277     Asking Applicants About Salary History                                                         19-112   6/10/2019
         CWC’s Comments to OMB Support OFCCP’s FAAP Program Revisions, Urge Further
 278     Improvements                                                                                   19-115   6/10/2019
 279     CWC’s Tips for Collecting EEO-1 “Component 2” Data                                             19-116   6/10/2019



                                                               14
              Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 16 of 23 PageID# 96

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                        Memo.     Date
Number                                 Title of Information Obtained
                                                                                                        Number   Accessed
         Final Diversity Standards for Dodd-Frank Regulated Entities Stress Flexibility and Voluntary
 280     Compliance                                                                                     15-125   6/9/2019
 281     CWC’s Tips for Collecting EEO-1 “Component 2” Data                                             19-116   6/7/2019
         EEAC’s Updated Model “Equal Opportunity and Affirmative Action Program Policy Statement”
 282     Templates                                                                                      15-249   5/23/2019
         EEAC’s Updated Model “Equal Opportunity and Affirmative Action Program Policy Statement”
 283     Templates                                                                                      15-249   5/23/2019
 284     EEAC’s Guide to OFCCP Notice Posting Requirements                                              16-109   5/23/2019
 285     EEAC’s Updated Digest of State Affirmative Action Requirements                                 16-249   5/23/2019
 286     EEAC’s Updated Digest of State Affirmative Action Requirements                                 16-249   5/23/2019
 287     EEAC’s Updated Digest of Local Affirmative Action Requirements                                 17-004   5/23/2019
 288     CWC’s Guide To Maintaining an OFCCP-Compliant Online “Careers Site”                            18-162   5/23/2019
         MEMBER FEEDBACK REQUESTED: OFCCP Issues Promised Guidance on Compliance
 289     Checks by Way of Frequently Asked Questions                                                    19-101   5/23/2019
         EEAC’s Guide to Complying With the New 503/4212 Requirement to Document Annual
 290     Assessment of Outreach Efforts                                                                 14-050   5/22/2019
 291     EEAC’s Updated Guide to OFCCP-Enforced Contract Clause Requirements                            15-235   5/22/2019
         EEAC’s “OFCCP Compliance Primer” Series: Using Data Metrics for Evaluating Your Disability
 292     and Veterans AAP Obligations                                                                   16-205   5/22/2019
         MEMBER FEEDBACK REQUESTED: OFCCP Issues Promised Guidance on Compliance
 293     Checks by Way of Frequently Asked Questions                                                    19-101   5/22/2019
 294     Referencing EEAC’s Guidance As You Prepare To File Your 2007 EEO-1 Forms                       07-134   5/13/2019
         2018 EEO-1 Filing Season Now Underway for “Component 1” Data; No Decision Yet from EEOC
 295     on Whether “Component 2” Pay Data Must Also Be Submitted                                       19-059   5/13/2019
         MEMBER FEEDBACK REQUESTED: OFCCP Seeking Formal Approval of Revisions to Its
 296     Functional Affirmative Action Program (FAAP)                                                   19-093   5/10/2019
         MEMBER FEEDBACK REQUESTED: CWC’s Extensive Compliance-Related Resource
 297     Materials and Templates To Assist in Preparing for a Section 503 Focused Review                19-090    5/3/2019
 298     EEAC’s Updated Guide to Responding to OFCCP Requests for Information (RFIs)                    15-083   4/24/2019
         OFCCP Posts New Sample AAP Narratives Reflecting Revised 503/4212 Regulations; Non-
 299     Mandatory Items Included                                                                       15-117   4/24/2019
 300     EEAC’s Guide to Preparing “Action-Oriented Programs” To Meet OFCCP’s AAP Requirements          15-183   4/24/2019



                                                               15
             Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 17 of 23 PageID# 97

                                                Exhibit A
                         List of CWC Information Obtained by the Littler IP Address
                                                                                                      Memo.     Date
Number                                Title of Information Obtained
                                                                                                      Number   Accessed
         OFCCP Compliance Template Series: EEAC’s Streamlined Sample AAP Narrative Template for
 301     Women and Minorities To Help Facilitate Compliance                                           16-246   4/24/2019
         OFCCP Compliance Template Series: EEAC’s Revised and Streamlined Sample AAP Narrative
 302     Template for Protected Veterans and Individuals with Disabilities                            17-006   4/24/2019
         Assessing Sex-Based Compensation Discrimination Claims Often Requires Understanding of the
 303     Interplay Between Title VII and the Equal Pay Act                                            07-049   4/23/2019
 304     EEAC’s Updated Primer on the Basic Scope of OFCCP Jurisdiction                               14-113   4/23/2019
 305     Labor Department Issues Final Rule Raising Minimum Wage on Certain Federal Contracts         14-205   4/23/2019
 306     Valuing Federal Contracts To Determine Whether OFCCP Coverage Applies                        15-007   4/23/2019
         EEAC’s Updated Summary of Recordkeeping Requirements Under Federal Fair Employment and
 307     Affirmative Action Laws                                                                      15-203   4/23/2019
 308     Understanding the Rules Pertaining to Mandated Invitations to “Self-Identify”                15-258   4/23/2019
 309     Understanding the Rules Pertaining to Mandated Invitations to “Self-Identify”                15-258   4/23/2019
         EEAC’s Written Comments to DOL on Proposed Paid Sick Leave Regulations Urge Clear
 310     Exemption for Covered Contractors That Already Comply                                        16-079   4/23/2019
         EEOC’s Proposed Changes to EEO-1 To Add Collection of Pay Data Get Final Approval; Filing
 311     Deadline for New Report Is March 31, 2018                                                    16-196   4/23/2019
         Labor Department Issues Final Rule Requiring Covered Federal Contractors To Provide
 312     Employees With up to 56 Hours of Paid Sick Leave Annually                                    16-201   4/23/2019
 313     OFCCP Jurisdiction Extends to Contracts With “Government Corporations”                       17-087   4/23/2019
 314     EEAC’s EEO-1 Filing Season Update                                                            17-145   4/23/2019
         OMB Suspends Pay Data Provisions of Expanded EEO-1 Report, Effectively Reinstating Old
 315     Report for 2017 Reporting Cycle; Forms Must Be Submitted by March 31, 2018                   17-182   4/23/2019
         Federal Contractor Minimum Wage To Increase From $10.35 to $10.60 an Hour on January 1,
 316     2019                                                                                         18-187   4/23/2019
         House Labor Committee Approves “Paycheck Fairness Act” on Party-Line Vote; House Passage
 317     Likely, But Senate Outlook Is Murky                                                          19-049   4/23/2019
         MEMBER FEEDBACK REQUESTED: OFCCP Seeking Approval To Make Major Changes to Its
 318     Compliance Evaluation Scheduling Letters                                                     19-080   4/23/2019
 319     MEMBER FEEDBACK REQUESTED: What To Expect During an OFCCP “Compliance Check”                 19-070   4/10/2019
         OFCCP’s Revised Compliance Manual Provides Guidance on How Agency Resolves Findings of
 320     Noncompliance                                                                                15-139   4/9/2019
 321     EEAC’s Guide to OFCCP’s Formal Administrative Enforcement Process                            16-060   4/9/2019


                                                              16
              Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 18 of 23 PageID# 98

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                        Memo.     Date
Number                                Title of Information Obtained
                                                                                                        Number   Accessed
 322     EEAC’s Guide to OFCCP Notice Posting Requirements                                              16-109   4/9/2019
 323     Fine for Failure To Post “EEO is the Law” Poster Increased to $525                             16-115   4/9/2019
 324     503-4212_AAP_Requirements.htm                                                                   N/A     4/9/2019
 325     11246_AAP_Requirements.htm                                                                      N/A     4/9/2019
 326     VETS-4212_Requirements.htm                                                                      N/A     4/9/2019
         Factors To Consider When Thinking About Supplementing Applicant Pools With More Diverse
 327     Candidates                                                                                     12-074   4/8/2019
 328     Atypical Selection Practices and OFCCP’s Good Faith Efforts Requirements                       12-167   4/8/2019
         D.C. Circuit in Shea v. Kerry Reaffirms “Weber/Johnson” Analytical Framework in Finding
 329     That Voluntary Affirmative Action Program Does Not Violate Title VII                           15-166   4/8/2019
         OFCCP Proposing New “Notification of Construction Contract Award Portal” in Conjunction with
 330     Routine Request To Extend Construction Contractor Paperwork Requirements                       18-072   4/8/2019
 331     11246_AAP_Requirements.htm                                                                      N/A     4/8/2019
 332     CWC_41_CFR_60-2.htm                                                                             N/A     4/8/2019
 333     11246_AAP_Requirements.htm                                                                      N/A     4/8/2019
 334     503-4212_AAP_Requirements.htm                                                                   N/A     4/8/2019
 335     EEAC’s Updated Guide to OFCCP-Enforced Contract Clause Requirements                            15-235   4/4/2019
 336     OFCCP Finalizes New “Pay Secrecy” Rule                                                         15-187   4/1/2019
 337     OFCCP Makes Technical Change to Its Prescribed “Pay Transparency” Language                     17-034   4/1/2019
         OFCCP Finalizes “Compliance Check” Regulation To Allow Contractors To Opt for Off-Site
 338     Records Review                                                                                 05-144   3/29/2019
         OFCCP Litigation Watch: DOL’s Administrative Review Board Issues Final Ruling in Decades-
 339     Old NationsBank Litigation, Opening Up Case for Federal Court Review                           16-108   3/28/2019
         Federal Court in Baker DC Rules That OFCCP Violated Construction Contractor’s Constitutional
 340     Rights                                                                                         18-075   3/28/2019
         OFCCP Publishes Detailed Methodology for FY 2018 Audit Selection Process, Signaling Agency’s
 341     Commitment to Greater Transparency Under New Director Ondray Harris                            18-080   3/28/2019
         EEAC’s Updated Model “Equal Opportunity and Affirmative Action Program Policy Statement”
 342     Templates                                                                                      14-002   3/25/2019
         EEAC’s Updated Model “Equal Opportunity and Affirmative Action Program Policy Statement”
 343     Templates                                                                                      15-249   3/25/2019
         This Week’s Federal Register Publication of OFCCP’s Final Veterans and Disability Rules
 344     Officially Triggers Compliance Deadlines                                                       13-188   3/22/2019

                                                               17
              Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 19 of 23 PageID# 99

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                       Memo.     Date
Number                                Title of Information Obtained
                                                                                                       Number   Accessed
 345     EEAC’s Updated Guide to OFCCP-Enforced Contract Clause Requirements                           15-235   3/22/2019
 346     Update on Recent Actions Taken by Dodd-Frank Law’s Offices of Minority and Women Inclusion    17-043   3/19/2019
         Department of Labor Finalizes New Rule Requiring Federal Contractors To Inform Employees of
 347     Their Union Organizing Rights                                                                 10-093   3/18/2019
 348     EEAC’s Updated Guide to OFCCP-Enforced Contract Clause Requirements                           14-155   3/18/2019
 349     EEAC’s Updated Listing of Federal Employment-Related Notice Posting Requirements              16-146   3/18/2019
         Preparing To Comply With the New Data Collection Analysis Requirements Under OFCCP’s
 350     Revised Section 503/4212 Regulations                                                          14-118   3/16/2019
         OFCCP Posts Two New FAQs Providing Additional (and Helpful) Guidance on Agency’s Revised
 351     Disability and Veteran Regulations                                                            14-212   3/16/2019
 352     EEAC’s Model AAP Audit and Reporting System Template                                          15-048   3/16/2019
         OFCCP Issues New “Section 503 Checklist” Designed To Assist Contractors in Assessing
 353     Compliance With Agency’s Revised Disability Regulations                                       15-170   3/16/2019
         OFCCP Issues Promised Guidance on Section 503 Focused Reviews in Advance of Posting New
 354     Audit Scheduling List                                                                         19-052   3/16/2019
         OFCCP Director Craig Leen Provides Update on Latest Agency Developments, Solicits Feedback
 355     from Attendees, During Two Separate Sessions at CWC’s 2019 Policy Conference                  19-053   3/16/2019
         EEOC Plans To Open 2018 EEO-1 Filing Season Next Week, Even as What Happens Next Is Up
 356     in Air After Federal Court Orders Reinstatement of Expanded Obama-Era Revisions               19-054   3/16/2019
         OFCCP’s Final “Internet Applicant” Regulation Establishes Compliance Framework for Federal
 357     Contractors’ Electronic Recruitment and Selection Practices                                   05-227   3/8/2019
         The Compliance Implications of OFCCP’s Internet Applicant Rule When Job Seekers Are
 358     “Added” or “Referred” to a Job Requisitio                                                     09-107   3/8/2019
         A Recommended Process for Auditing Your Company’s Compliance With OFCCP’s Internet
 359     Applicant Rule                                                                                10-162   3/8/2019
 360     Atypical Selection Practices and Compliance With OFCCP’s Recordkeeping Requirements           12-196   3/8/2019
         EEAC’s Guide to Maintaining OFCCP-Compliant Records Where Contractor Engages in “Passive”
 361     Recruiting Practices                                                                          15-164   3/8/2019
 362     The Importance of Employing Good Recordkeeping Practices in the Talent Acquisition Process    15-177   3/8/2019
 363     EEAC’s New “OFCCP Compliance Guide” for Recruiters                                            16-053   3/8/2019
 364     EEAC’s Updated “Internet Applicant” Checklist                                                 16-063   3/8/2019
 365     “Big Data” Analytics and Its EEO Implications for Employment Practices                        16-257   3/8/2019
 366     EEAC’s Guide to OFCCP Recordkeeping Implications When Changing ATS or HRMS Platforms          17-131   3/8/2019


                                                              18
             Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 20 of 23 PageID# 100

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                       Memo.     Date
Number                                 Title of Information Obtained
                                                                                                       Number   Accessed
 367     CWC’s Guide to OFCCP Compliance Obligations With Regard to “Temp-to-Perm” Conversions         18-125   3/8/2019
         EEOC’s Proposed Changes to EEO-1 To Add Collection of Pay Data Get Final Approval; Filing
 368     Deadline for New Report Is March 31, 2018                                                     16-196   3/6/2019
         EEOC Proposes Significant Expansion of EEO-1 Report To Begin Collecting Employee
 369     Compensation Data                                                                             16-021   3/5/2019
         EEOC’s Proposed Changes to EEO-1 To Add Collection of Pay Data Get Final Approval; Filing
 370     Deadline for New Report Is March 31, 2018                                                     16-196   3/5/2019
         OMB Suspends Pay Data Provisions of Expanded EEO-1 Report, Effectively Reinstating Old
 371     Report for 2017 Reporting Cycle; Forms Must Be Submitted by March 31, 2018                    17-182   3/5/2019
         Employee Advocacy Groups Sue OMB in Attempt To Get Order Reinstating Expanded EEO-1
 372     Report                                                                                        17-248   3/5/2019
         Employee Advocacy Groups Sue OMB in Attempt To Get Order Reinstating Expanded EEO-1
 373     Report                                                                                        17-248   3/5/2019
         EEAC’s Review of Latest OFCCP Settlements Confirms Agency’s Aggressive Litigation
 374     Enforcement Agenda                                                                            13-224   3/4/2019
         EEAC’s Guide to Complying With the New 503/4212 Requirement to Document Annual
 375     Assessment of Outreach Efforts                                                                14-050   3/4/2019
         EEAC’s Model Template for Demonstrating Assessment of Personnel Processes With Respect to
 376     Individuals With Disabilities and Veterans                                                    14-252   3/4/2019
         EEAC’s Checklist for Reviewing Physical and Mental Qualifications Under New Paragraph 22 of
 377     OFCCP’s Revised Scheduling Letter                                                             15-025   3/4/2019
         OFCCP’s Revised Compliance Manual Provides Guidance on How Agency Resolves Findings of
 378     Noncompliance                                                                                 15-139   3/4/2019
         OFCCP Issues New “Section 503 Checklist” Designed To Assist Contractors in Assessing
 379     Compliance With Agency’s Revised Disability Regulations                                       15-170   3/4/2019
 380     EEAC’s New “OFCCP Compliance Guide” for Recruiters                                            16-053   3/4/2019
 381     EEAC’s Guide to OFCCP’s Formal Administrative Enforcement Process                             16-060   3/4/2019
 382     EEAC’s Guide to OFCCP’s Formal Administrative Enforcement Process                             16-060   3/4/2019
 383     Most Recent OFCCP Financial Settlements Continue To Wrap Up Years-Old Audits                  18-168   3/4/2019
 384     OFCCP Financial Settlement Update: Focus Continues To Be on Disposal of “Aged” Audits         18-239   3/4/2019
         OFCCP’s FY 2018 Enforcement Numbers Show Completed Audits Dropped by One-Third From
 385     Previous Year                                                                                 19-002   3/4/2019



                                                               19
             Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 21 of 23 PageID# 101

                                                Exhibit A
                         List of CWC Information Obtained by the Littler IP Address
                                                                                                      Memo.     Date
Number                                Title of Information Obtained
                                                                                                      Number   Accessed
         CWC’s OFCCP Settlement Update: Recently Posted Cases for First Time Include Complaint
 386     Investigation Financial Settlement Agreements                                                19-015   3/4/2019
         OFCCP’s Decision To Begin Publishing Complaint Investigation Financial Settlements Sheds
 387     Light on a Little Known Area of Agency Enforcement                                           19-034   3/4/2019
         OFCCP’s Forthcoming “CSAL” List Will Include Focused Reviews and Compliance Checks in
 388     Addition to Standard Compliance Reviews                                                      19-045   3/4/2019
         EEAC’s Written Comments on OFCCP’s Proposed Overhaul of Section 503 Regulations,
         Contending That Benefits Do Not Outweigh Added Costs, Urge Agency To Work With Us To
 389     Craft an Effective Alternative                                                               12-037   3/2/2019
         OFCCP Issues New Directive Governing Investigation and Analysis of Contractor Compensation
 390     Practices; 2006 Compensation Standards No Longer in Effect                                   13-040   3/2/2019
         This Week’s Federal Register Publication of OFCCP’s Final Veterans and Disability Rules
 391     Officially Triggers Compliance Deadlines                                                     13-188   3/2/2019
 392     How Does OFCCP Calculate Remedies for Discrimination?                                        15-190   3/2/2019
         Conciliation Agreements Negotiated With OFCCP Have Teeth, and the Agency Has Shown Its
 393     Intent To Enforce Them                                                                       19-043   3/1/2019
         EEAC&#8217;s Analysis of OFCCP&#8217;s Final Revised &#8220;60-2&#8221; Affirmative
 394     Action Program Regulations                                                                   00-210   2/26/2019
 395     EEAC’s Updated Guide to Responding to OFCCP Requests for Information (RFIs)                  15-083   2/26/2019
 396     CWC_41_CFR_60-2.htm                                                                           N/A     2/26/2019
 397     Understanding the Compliance Risks of “1-to-1” Applicant to Hire Ratios                      15-089   2/25/2019
 398     EEAC’s Guide to OFCCP Compliance Requirements Regarding Job Postings                         16-034   2/25/2019
 399     EEAC’s New “OFCCP Compliance Guide” for Recruiters                                           16-053   2/25/2019
 400     “OFCCP Compliance Primer” Series: The “Job Group Analysis”                                   16-105   2/25/2019
         CWC’s Guide To Assigning Census Occupational Classification Codes (OCCs) To Achieve
 401     Reliable Availability Analyses                                                               17-271   2/25/2019
 402     CWC’s Guide To Maintaining an OFCCP-Compliant Online “Careers Site”                          18-162   2/25/2019
         OFCCP Litigation Update: The Latest on the High Profile Google, Convergys, and Oracle
 403     Lawsuits                                                                                     19-038   2/25/2019
         New OFCCP Directive Signals Agency’s Intent To Implement Voluntary Compliance Program for
 404     “High-Performing” Contractors                                                                19-039   2/25/2019
 405     EEAC’s Updated Guide to OFCCP-Enforced Contract Clause Requirements                          14-155   2/21/2019



                                                              20
             Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 22 of 23 PageID# 102

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                         Memo.     Date
Number                                 Title of Information Obtained
                                                                                                         Number   Accessed
         OFCCP Gets Approval To Use New Scheduling Letter Identifying Contractors for Section 503
 406     “Focused Reviews”                                                                               18-248   2/8/2019
 407     EEAC’s Guide to Minnesota State Contractor Affirmative Action Requirements                      17-119   2/7/2019
         OFCCP Issues Final “Interpretive Standards” for Investigating Systemic Compensation
 408     Discrimination                                                                                  06-134   2/4/2019
 409     OFCCP’s Final Voluntary “Self-Evaluation Guidelines” for Reviewing Compensation Practices       06-139   2/4/2019
         OFCCP’s New Federal Contract Compliance Manual Sets Agency Protocol for Conducting
 410     Individual Discrimination Complaint Investigations                                              14-018   2/4/2019
         OFCCP’s New Federal Contract Compliance Manual Sets Agency Protocol for Conducting
 411     Individual Discrimination Complaint Investigations                                              14-018   2/4/2019
         OFCCP’s Compliance Manual Provides Guidance on What Contractors Can Expect During an
 412     Agency Discrimination Investigation                                                             15-148   2/4/2019
         EEAC’s “Federal Compliance Initiative Scorecard” Summarizing Major Employment-Related
 413     Regulatory and Policy Actions Undertaken During the Obama Administration                        16-127   2/4/2019
 414     OMB Approves OFCCP’s Revised Complaint Form CC-4                                                17-121   2/4/2019
         CWC’s OFCCP Settlement Update: Recently Posted Cases for First Time Include Complaint
 415     Investigation Financial Settlement Agreements                                                   19-015    2/4/2019
 416     OFCCP’s New Directive 2019-02, “Early Resolution Procedures”                                    18-252   1/23/2019
         OFCCP Publishes Three New Directives, Formally Rescinding “Active Case Enforcement”
         Procedures, Establishing New “Early Resolution Procedures,” and Inaugurating Informal Opinion
 417     Letters                                                                                         18-253   1/23/2019
         EEOC Asks for Three-Year Extension of “Uniform Guidelines”; So (One More Time), What Are
 418     They and What Do They Require?                                                                  15-021   1/15/2019
 419     EEAC’s Guide on Steps To Take When “Top-Line” Impact Ratio Analyses Produce “Hot” Results       17-112   1/15/2019
         EEAC’s Model Template for Demonstrating Assessment of Personnel Processes With Respect to
 420     Individuals With Disabilities and Veterans                                                      14-252   1/14/2019
 421     EEAC’s Model AAP Audit and Reporting System Template                                            15-048   1/14/2019
 422     EEAC’s Updated OFCCP Compliance Evaluation Checklist                                            16-083   1/14/2019
 423     EEAC’s “AAP Tune-Up” Series: Ensuring Your “Applicant Dispositions” Work for You                16-225   1/10/2019
         CWC’s Guide To Assigning Census Occupational Classification Codes (OCCs) To Achieve
 424     Reliable Availability Analyses                                                                  17-271   1/10/2019
 425     EEAC’s “AAP Tune-Up” Series: EEAC’s Guide to Reviewing Your EEO-1 Categories                    16-163    1/7/2019
 426     EEAC’s “AAP Tune-Up” Series: Handling Applicant Reasonable Accommodation Requests               16-191    1/7/2019


                                                                21
             Case 1:20-cv-01387-AJT-JFA Document 1-1 Filed 11/13/20 Page 23 of 23 PageID# 103

                                                 Exhibit A
                          List of CWC Information Obtained by the Littler IP Address
                                                                                                          Memo.     Date
Number                                 Title of Information Obtained
                                                                                                          Number   Accessed
 427     EEAC’s “AAP Tune-Up” Series: Ensuring Your “Applicant Dispositions” Work for You                 16-225    1/7/2019
 428     OFCCP Resets Annual Veteran Hiring Benchmark at 6.4%, Down From 6.7% Last Year                   18-071   12/17/2018
         OFCCP Litigation Update: Fate of Two Pending High Profile Cases Currently Rests With DOL’s
 429     Administrative Review Board                                                                      18-109   12/11/2018
         OFCCP’s Revised Compliance Manual Provides Guidance on How Agency Resolves Findings of
 430     Noncompliance                                                                                    15-139   12/10/2018
         EEAC’s Guide to Preparing an Effective Response to OFCCP Allegations of Systemic
 431     Discrimination                                                                                   16-006   12/10/2018
 432     EEAC’s Guide to OFCCP’s Formal Administrative Enforcement Process                                16-060   12/10/2018
         Divided Eleventh Circuit Panel Rules in Gogel v. Kia MotorsThat HR Manager Engaged in
 433     Protective Activity by Giving Co-Employee Hame of Plantiff's Lawyer                              18-234   11/29/2018
         Making Downsizing and Promotion Decisions in Light of the Reemployment and Job Retention
 434     Rights of Military Personnel Under USERRA                                                        02-003   11/27/2018
         Close to Half the States Now Have Some Form of Voluntary Private Sector "Veterans' Preference"
 435     Laws                                                                                             15-090   11/27/2018
         OMB Approves OFCCP’s Revised Scheduling Letter and Itemized Listing, Effective for Three
 436     Years                                                                                            16-131   11/17/2018
 437     EEAC’s Guide To “Closing Out” Your Prior Year’s AAP                                              14-001   11/16/2018
 438     EEAC’s Updated Guide To Setting — or Resetting — Your Annual AAP Cycle                           14-006   11/16/2018
 439     EEAC’s Guide To Performing Mid-Year Monitoring To Enhance AAP Compliance                         16-143   11/16/2018
 440     EEAC’s “AAP Tune-Up” Series: EEAC’s Guide to Reviewing Your EEO-1 Categories                     16-163   11/16/2018
         EEAC’s “AAP Tune-Up” Series: Following Up on Mandated Job Listings To Make Sure They
 441     Have Been Posted                                                                                 16-173   11/16/2018
 442     EEAC’s “AAP Tune-Up” Series: Reviewing Your Good Faith Efforts                                   16-251   11/16/2018




                                                                22
